Citation Nr: 0802091	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for enuresis.  

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

4.  Entitlement to service connection for the residuals of a 
right shoulder injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The veteran currently resides within 
the jurisdiction of the Denver, Colorado VARO.

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in May 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims on appeal.  38 
C.F.R. § 19.9 (2007).     

Included in the veteran's claims folder is a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in which the veteran appointed the Texas 
Veterans Commission (TVC) as his representative.  The 
effective date of this appointment was September 2003.  There 
is a second VA Form 21-22 in the veteran's claims folder 
where the veteran once again appointed the TVC as his 
representative, effective January 2005.  

By a September 2004 rating action, the RO in Waco, Texas, 
denied the veteran's claims for service connection for 
enuresis, degenerative joint disease of multiple joints, 
chronic obstructive pulmonary disease, and the residuals of a 
right shoulder injury.  The veteran subsequently filed a 
timely appeal.  After the veteran filed his appeal, he moved 
to Colorado.  In letters from the RO in Denver, Colorado, to 
the veteran, dated in March and May 2007, the RO notified the 
veteran that his previous service officer in Texas could no 
longer represent him in Colorado.  The RO provided the 
veteran with the names of two local representatives.  In a 
Decision Review Officer Report of Informal Conference, a 
decision review officer met with the Colorado Division of 
Veterans Affairs (CVA), and it was agreed that the CVA would 
contact the veteran and suggest that he complete a new VA 
Form 21-22 for CVA.         

In July 2007, as reflected in a VA Form 119, Report of 
Contact, the Denver RO discussed the case with the veteran, 
by telephone.  In response to the question of whether the 
veteran wanted to appoint a local veterans service 
organization (VSO) or continue with the TVC, the RO reported 
"will send 21-22."  Subsequently, the RO sent the veteran a 
letter noting that, as discussed in the July 2007 phone 
conversation, the RO was sending the veteran a VA Form 21-22 
so that he could select a local VSO.  This letter was carbon 
copied to the TVC.   

An appellant is entitled to representation at all stages of 
an appeal.  38 C.F.R. § 20.600 (2007).  Under applicable law, 
if a claimant wishes to designate a recognized organization 
as his representative before VA, he must execute a VA Form 
21-22.  38 C.F.R. § 20.602 (2007).  In this case, the veteran 
has completed a VA Form 21-22 and has appointed the TVC as 
his representative.  However, the Denver RO has informed the 
veteran that TVC can no longer represent him because he has 
moved from Texas to Colorado.  Nevertheless, the RO carbon 
copied to the TVC the most recent letter sent to the veteran, 
dated in July 2007.  In addition, although it appears that 
the veteran was going to change his accredited representative 
to CVA, there is no evidence of record showing that he 
submitted a completed VA Form 21-22 for CVA.  In fact, the 
evidence of record is negative for any response from the 
veteran regarding a change in his representation. 

Under the above circumstances, in order to preserve the 
veteran's due process rights, this case must be remanded to 
the RO to provide the veteran with an opportunity to appoint 
a notional or local accredited representative, and any 
representative that the veteran appoints must be provided an 
opportunity to present argument on the veteran's behalf.    

The Board further observes that in the July 2007 VA Form 119, 
it was reported that the veteran had been recently granted 
disability benefits from the Social Security Administration 
(SSA).  However, the SSA award decision and supporting 
documents are not part of the record.  In order to ensure 
that the veteran's claims are adjudicated on the basis of a 
complete evidentiary record, the SSA award letter and related 
evidence should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

The Board also finds that additional development of the 
veteran's claim of entitlement to service connection for 
enuresis is warranted.  The service medical records include a 
report of a September 1967 enlistment examination.  At that 
time, in response to the question as to whether he had ever 
had or if he currently had frequent or painful urination, the 
veteran responded "yes."  In response to the question as to 
whether the veteran had ever experienced or if he currently 
experienced bed wetting, the veteran responded "no."  The 
veteran's GU (genitourinary) system was clinically evaluated 
as "normal."  

The records reflect that in February 1970, the veteran was 
referred to the psychiatry clinic for evaluation of enuresis.  
In a February 1970 psychiatric evaluation report, the 
examiner noted that the veteran had four documented 
occurrences in the record of enuresis, twice in October 1967 
and twice in February 1970, but had wet his bed all of his 
life, even though he did not indicate such upon his 
enlistment examination.  The veteran stated that he had tried 
to keep his enuresis a secret because he was very embarrassed 
by it.  Prior to service, the veteran was seen by a civilian 
physician who told him that it was his nerves.  He was 
treated with oral medication which produced no beneficial 
results.  The examiner noted that according to the veteran's 
service medical records, in an October 1967 consult report, 
it was reported that the veteran had been in the military for 
five days and was crying because it was his first time away 
from home.  The veteran was not psychotic or severely 
neurotic.  The diagnosis was adjustment reaction.  Following 
the mental status evaluation and a review of the veteran's 
service medical records, the examiner stated that the veteran 
had a lifelong history of enuresis and that such was 
documented four times in his health record since he had been 
on active duty.  Processing for Administrative Discharge for 
reason of unsuitability due to enuresis had been initiated by 
the veteran's command.  The examiner stated that there was no 
psychiatric contraindication to the Administrative Discharge 
which had been initiated.  No other psychiatric diagnosis was 
indicated.  The veteran manifested no evidence of psychosis, 
disabling neurosis or significant depression.  He was 
discharged from service in August 1970.       

Service connection may be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.

In light of the above facts and applicable law, the veteran 
is presumed to have been in sound condition with respect to a 
genitourinary disease when he entered active duty in 
September 1967.  The Board specifically notes that, upon the 
veteran's enlistment examination, his genitourinary system 
was clinically evaluated as "normal."  In addition, 
enuresis was not noted on entrance.  However, as noted above, 
a February 1970 psychiatric evaluation report shows that the 
veteran informed the examiner that he had a history of 
enuresis all of his life and had been treated by a civilian 
physician without relief.  Following the mental status 
evaluation and a review of the veteran's service medical 
records, the examiner concluded that the veteran had a life-
long history of enuresis and that there were four documented 
episodes of such in his health record since he had been on 
active duty.  Thus, while enuresis was not "noted" on the 
veteran's entrance examination, the evidence, taken as a 
whole clearly and unmistakably shows that the veteran's 
enuresis pre-existed service.  A history of enuresis prior to 
service was described to the examiner by the veteran himself.  
It is also pertinent to note that, while an adjustment 
disorder was reported during service, apparently after a 
psychiatric evaluation, a chronic underlying psychiatric or 
organic disease manifested by enuresis prior to or during 
service was not identified.

In view of the foregoing, the Board finds that a VA 
genitourinary examination that includes opinions addressing 
the questions raised by the record, to include whether a pre-
exiting genitourinary disorder was aggravated during service, 
is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must once again advise the 
veteran about the process for obtaining an 
accredited representative and provide him 
with the appropriate form (VA Form 21-22) 
so that he may designate an accredited 
representative if he so desires.  
38 C.F.R. § 20.600.  If the veteran 
appoints a new representative, that 
organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the veteran's behalf.  If the veteran 
does not respond or does not appoint a new 
representative, the RO must clarify 
whether TVC is still the veteran's 
representative.  

2.  Furnish the veteran and his 
representative, if any, a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

3.  The RO must obtain from SSA the award 
determination letter granting the 
veteran's claim for disability benefits, 
and any medical records upon which the SSA 
decision was based.  A response, negative 
or positive, must be associated with the 
claims file.

4.  After any additional evidence has been 
obtained and added to the record, the RO 
must arrange for the veteran to be 
afforded VA genitourinary and psychiatric 
examinations, to determine the nature, 
severity, and etiology of any disorder 
manifested by enuresis that may be 
present.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
veteran's service medical records.  All 
necessary special studies or tests are to 
be accomplished.       

After a review of the examination findings 
and the entire evidence of record, the 
genitourinary and psychiatric examiners 
should answer the following questions:

a. Does the veteran have a current 
diagnosis of an underlying 
psychiatric or organic disease 
manifested by enuresis?

b. If the veteran has a current 
diagnosis of an underlying 
psychiatric or organic disease 
manifested by enuresis, is it 
undebatable that it was not 
aggravated during service beyond its 
natural progression?

c. If the veteran does not have a 
current diagnosis of an underlying 
psychiatric or organic disease 
manifested by enuresis, is the 
history of chronic, recurrent 
episodes of enuresis itself a 
diagnosis of a current disease or 
disability?

d. If the veteran's chronic, 
recurrent episodes of enuresis are 
not due to an underlying disease or 
disability but is considered by 
itself a diagnosis of a current 
disease or disability, is it 
undebatable that his enuresis was 
not aggravated during service beyond 
its natural progression?

The clinician is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.    

5.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



